SUPPLEMENT DATED MAY 1, 2009 TO THE PROSPECTUS DATED MAY 1, 2007 For the following Contract: MFS REGATTA FLEX II and PROSPECTUSES DATED MAY 1, 2006 For the following Contracts: MFS REGATTA ACCESS MFS REGATTA FLEX FOUR FUTURITY FUTURITY FOCUS II FUTURITY SELECT FOUR This Supplement revises certain of the information contained in the above-listed Prospectuses (as previously supplemented) that pertain to annuity Contracts issued by us. We are Sun Life Assurance Company of Canada (U.S.), and words and phrases used in this Supplement have the same meaning as the Prospectus gives to them. This Supplement is being provided to you as a Participant under one of the above-listed Contracts. You should retain this Supplement with the Prospectus for future reference. If you need an additional copy of the Prospectus or any supplement thereto, please call (800) 752-7215. New Toll-Free Phone Number: In addition to any other phone number given on the cover page of your Prospectus, you may now communicate with us for most purposes concerning your Contract by calling (800) 752-7215. New Location for Securities and Exchange Commission Public Reference Room in Washington, D.C.: Under the heading “Available Information” in the Prospectus, we disclose the address of the SEC’s Washington, D.C., public reference facilities, which is one place that you can read and copy certain materials that we file with the SEC. The new location for these SEC facilities is the Public Reference Room, treet, N.E., Washington, D.C. 20549-0102.You may obtain information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Update of Information Incorporated by Reference. Under the heading “Incorporation of Certain Documents by Reference” in the Prospectus, we describe certain documents that we incorporate by reference into the Prospectus. That description is revised to read as follows: The Company’s Annual Report on Form 10-K for the year ended December 31, 2008 filed with the SEC pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) is incorporated herein by reference.
